DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 10-11, 13-14, 16-17, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. US Patent Publication No. 2010/0328529.

Regarding claims 2, 15 and 21, Hirayama discloses a method, computing device, comprising: one or more processors; and a non-transitory computer-readable medium including instructions, and a computer-program product tangibly embodied in a non-transitory machine- readable storage medium, including instructions that, when executed by one or more processors, cause the one or more processors to [Figure 1]: obtaining a video frame of a media segment, the media segment being displayed by a media device [0003; a detection apparatus of a still subtitle included as a part of a picture or image in a video signal, visual equipment which displays an image including a still subtitle]; detecting one or more image edges in the video frame [0022-0023; The subtitle part determination module determines, as a subtitle part, a pixel or pixel group on the high-luminance region side (white peak region side) that neighbors the detection position of an image edge (a border of a character) where a luminance level changes or on the low-luminance region side (black bottom region side) that neighbors the detection position of an image edge (a border of a character) where a luminance level changes.]; determining a duration of time that the one or more image edges remains within the video frame[0024; the still subtitle detection module detects the subtitle part as a still subtitle, when it is detected that the subtitle part remains unchanged by comparing two continuous video frames along the time axis]; and detecting, based on determining that the duration of time is greater than a threshold duration, a particular type of image data included in the video frame [0040; … it is detected based on still determination flag S131 that the subtitle part (reads on “a particular type of image”)remains unchanged between two frames which are continuous along the time axis (between the previous frame and current frame)].

Regarding claim 3, Hirayama discloses a method, wherein the particular type of image data is a graphic [0040 subtitle].

Regarding claim 4, Hirayama discloses a method, wherein the graphic includes a banner, a logo, or information related to a media program [0040 subtitle is information related to a media program].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. US Patent Publication No. 2010/0328529 in view of Raesig et al. US Patent Publication No. 2013/0058522.

Regarding Claim 5, Hirayama discloses the method of Claim 2 but fails to disclose a method further comprising identifying, using at least the graphic, a media content stream being displayed, the media content stream including the media segment.
In an analogous art, Raesig discloses a method further comprising identifying, using at least the graphic, a media content stream being displayed, the media content stream including the media segment [0063; the device maps the identifier to an icon that represents the stream of media, the media source 120, or both, within a user interface of the device 140 (e.g., an array of icons or logos representing various media sources). As a result of the data flows shown in FIG. 5, the device 140 may identify the media source 120 as being the media source that is sending the stream of media to the device 130, and the device 140 may identify the media source 120 without itself receiving this stream of media.].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hirayama and Raesig, before the effective filing date of the invention in order to identify one or media sources [Raesig 0001].

Regarding Claim 6, the combination of Hirayama and Raesig discloses a method, wherein the media content stream includes media content according to a schedule [Raesig 0081].

Regarding Claim 9, the combination of Hirayama and Raesig discloses a method further comprising generating one or more cues using the graphic, wherein the media segment is identified using the one or more cues [Raesig 0063; the device maps the identifier (“cue”) to an icon...].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. US Patent Publication No. 2010/0328529 in view of Raesig et al. US Patent Publication No. 2013/0058522 in further view of Jasinschi et al. US Patent Publication No. 2003/0105794.

Regarding Claim 7, the combination of Hirayama, Raesig discloses the features of Claim 6 but fails to disclose a method wherein the media content stream includes an unscheduled media segment.
In an analogous art, Jasinschi discloses a method wherein the media content stream includes an unscheduled media segment [0026; … content detecting controller 106 identifies the defined set of select broadcast content as unscheduled broadcast content that preempts scheduled broadcast content… ].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hirayama, Raesig, and Jasinschi, before the effective filing date of the invention in order to provide improved systems for detecting content of interest and to analyze such material [Jasinschi 0005].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. US Patent Publication No. 2010/0328529 in view of Raesig et al. US Patent Publication No. 2013/0058522 in further view of Jasinschi et al. US Patent Publication No. 2003/0105794 in further view of Baghdassarian et al. US Patent Publication No. 2016/0050445.

Regarding Claim 8, the combination of Hirayama, Raesig and Jasinschi discloses the features of Claim 7 but fails to disclose a method wherein the graphic is superimposed onto the unscheduled media segment while the unscheduled media segment is being displayed.
In an analogous art, Baghdassarian discloses a method wherein the graphic is superimposed onto the unscheduled media segment while the unscheduled media segment is being displayed [FIG. 5 illustrates the live ticker 502.]. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hirayama, Raesig, Jasinschi, and Baghdassarian ,before the effective filing date of the invention so the user can view the live scores available for the teams specified [Baghdassarian 0054].

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. US Patent Publication No. 2010/0328529 in view of Lee et al. US Patent No. 5,650,828.

Regarding Claims 12 and 18, Hirayama discloses the method and computing device of Claims 2 and 15, respectively, but fails to disclose a method and computing device wherein detecting one or more image edges in the video frame comprises applying a Scharr filter to at least a portion of the image data or using a perceptual hashing algorithm or Sobel edge detection algorithm.
In an analogous art, Lee discloses a method and a computing device wherein detecting one or more image edges in the video frame comprises applying a Sobel edge detection algorithm [Col. 1 lines 45-55; an edge detection technique employing a gradient operator, e.g., a sobel operator. In this scheme, pixel intensity directional gradients for all of the pixels in the video frame are calculated by using the sobel operator, and their gradient magnitudes are obtained through the use of the directional gradients. By comparing a gradient magnitude for each pixel in the video frame with a predetermined threshold value, edge points in the video frame can be detected.]
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hirayama and Lee, before the effective filing date of the invention in order to for detecting and thinning a contour image of objects in a video frame, to thereby make it possible to represent the contour image with a reduced amount of digital data [Lee Col. 1 lines 5-10].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Coulombe US Patent Publication No. 2012/0281924, Chen et al. US Patent Publication No. 20120224749, and Rezazadeh US Patent Publication No. 2010/0202700.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424